Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 1/13/2021, has been entered.  Claims 1-6 and 8-13 are presented for examination and claims 15-20 are withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US Pub. No. 2017/0309682 A1), hereafter referred to as Chou.

As to claim 1, Chou discloses a method for forming a semiconductor device (figs 3-9; [0006]-[0007]), the method comprising:
forming a memory stack (fig 3; [0027]) comprising a top electrode (314), a bottom electrode (310), and a dielectric layer (312) between the top electrode (314) and the bottom electrode (310);
exposing a sidewall of the top electrode (fig 4, sidewall of top electrode 314 is exposed); 
forming an encapsulation layer (fig 5, encapsulation layer 304) on the exposed sidewall of the top electrode (sidewall of 314) and on a topmost surface of the dielectric layer (topmost surface of 312); 
removing a portion of the encapsulation layer to expose the topmost surface of the dielectric layer (fig 5, encapsulation layer 304 is removed to expose top of dielectric layer 312), wherein remaining portions of the encapsulation layer (304) define a spacer (120) on the sidewall of the top 

As to claim 2, Chou discloses the method of claim 1 (paragraphs above), 
removing a portion of the dielectric layer (fig 6, dielectric 312) and the bottom electrode (310) such that a sidewall of the dielectric layer (312), a sidewall of the bottom electrode (310), and a sidewall of the spacer (120) are coplanar (see sidewall shown in fig 6 where 120 is coplanar with 112 and 110). 

As to claim 3, Chou discloses the method of claim 1 (paragraphs above),
wherein the spacer (120) prevents a short ([0022], spacer is made of insulating material) between the top electrode (314) and the bottom electrode (310). 

As to claim 4, Chou discloses the method of claim 1 (paragraphs above),


As to claim 5, Chou discloses the method of claim 4 (paragraphs above),
wherein the metal interconnect layer (106) is formed in an inter-level dielectric (ILD 104; [0020]) over a substrate (102). 

As to claim 6, Chou discloses the method of claim 1 (paragraphs above),
wherein exposing the sidewall of the top electrode (fig 4A, exposing sidewall of top electrode 314) comprises removing a portion of the memory stack (top electrode 314 is a portion of the memory stack), which further exposes a surface of the dielectric layer (312). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US Pub. No. 2020/0403146 A1), hereafter referred to as Ku, in view of Chou.

As to claim 8, Ku discloses a method for forming a semiconductor device (fig 9-11 and [0007]), the method comprising:
forming a memory stack (fig 10, magnetic RAM stack comprising bottom electrode 1002 and top electrode 1010 and ferroelectric MTJ layers 1004/1006/1008; [0063]) comprising a top electrode (1010), a bottom electrode (1002), and a ferroelectric material memory layer (1004-1008) between the top electrode (1010) and the bottom electrode (1002);
exposing a sidewall of the top electrode and a sidewall of the MTJ layer (fig 11, sidewall of top electrode 116 and ferroelectric MTJ layers 114);
forming an encapsulation layer on the exposed sidewall of the top electrode and on the exposed sidewall of the dielectric layer (fig 11, encapsulation layer 214 on exposed sidewall of top electrode 116 and sidewall of MTJ 114; [0065]), the encapsulation layer (214) directly on a topmost surface of the bottom electrode (112);
removing a portion of the encapsulation layer (fig 11 shows the device after removing as taught in [0065]) to expose the topmost surface of the bottom electrode (topmost surface of bottom electrode 112 is exposed and then removed in the step taught in the last sentence of [0065]), wherein remaining portions of the encapsulation layer define a spacer (214 
Ku does not explicitly disclose the dielectric layer, however, Ku does disclose that the MTJ of the MRAM may be substituted with a RRAM ([0104]).  
Additionally, Chou discloses wherein a RRAM includes a dielectric layer (fig 2, RRAM 200; [0014]; dielectric layer 112) between a top electrode (114) and a bottom electrode (110).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the RRAM dielectric layer of Chou in place of the ferroelectric MTJ layer of Ku since Ku suggests that even though the memory device is shown in detail as a MRAM it may however be implemented as a RRAM in paragraph [0104] such that the memory device may be implemented as a resistive memory element.  

As to claim 9, Ku in view of Chou discloses the method of claim 8 (paragraphs above),


As to claim 10, Ku in view of Chou discloses the method of claim 8 (paragraphs above),
Ku further discloses wherein the spacer (214) prevents a short ([0065] layer 214 is an insulating material) between the top electrode (116) and the bottom electrode (112). 

As to claim 11, Ku in view of Chou discloses the method of claim 8 (paragraphs above),
Ku further discloses wherein the memory stack (114) is formed on a surface of a metal interconnect layer (layer 109 including 302; [0036]. 

As to claim 12, Ku in view of Chou discloses the method of claim 11 (paragraphs above),


As to claim 13, Ku in view of Chou discloses the method of claim 8 (paragraphs above),
Ku further discloses wherein exposing the sidewall of the top electrode (116) and the sidewall of the MTJ layer (114) comprises removing a portion of the memory stack (MTJ), which further exposes a surface of the bottom electrode (112). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
US Pub. No. 2016/0268505 shows the sidewall spacer located on the side of the memory stack.  
Pirovano et al. (US Pub. No. 2019/0252606 A1) also shows the sidewall spacer on the side of a memory stack.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/22/2021